IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11278
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ELIZABETH P. JOHNSTON,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 01-CR-246-ALL
                      --------------------
                        November 14, 2001

Before JOLLY, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Elizabeth P. Johnston was charged in a two-count indictment

with mail fraud.    The magistrate judge ordered that Johnston be

detained without bond pending disposition of the case.    Johnston

moved the district court to reopen the detention hearing, arguing

that the magistrate judge had erred in concluding that the case

involved a "crime of violence" under 18 U.S.C. § 3142(f)(1)(A).

The motion was denied and Johnston has appealed the district

court's order.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-11278
                                 -2-

     Absent an error of law, we must uphold a district court's

order "if it is supported by the proceedings below," a

deferential standard of review which we have equated to the

abuse-of-discretion standard.   United States v. Hare, 873 F.2d

796, 798 (5th Cir. 1989).

     Johnston does not contend that the district court erred in

concluding that she has not met the standard for reopening the

detention hearing pursuant to 18 U.S.C. § 3142(f).   She argues,

instead, that the district court should have revoked the

magistrate judge's detention order because the Government did not

contend expressly that the case involved a crime of violence.

The district court did not abuse its discretion in concluding

that the issue had been presented adequately to the magistrate

judge by the Government's motion.

     The district court concluded that the magistrate judge had

determined properly that the case involved a crime of violence

under the reasoning of our opinion in United States v. Byrd, 969

F.2d 106, 109-10 (5th Cir. 1992).   Johnston contends that the

portion of the Byrd opinion relied upon by the district court was

dictum and that Byrd was decided wrongly.   Johnston has failed to

show that the district court abused its discretion in applying

Byrd.   The district court's order is

     AFFIRMED.